       Case 17-13690-amc        Doc 54
                                     Filed 02/18/20 Entered 02/19/20 08:07:04            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       SHANNELL N BRANT



                             Debtor               Bankruptcy No. 17-13690-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




  Date: February 18, 2020
                                      _________________________________
                                                  Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
JAMES WILLIAM ZERILLO ESQUIRE
937 N HANOVER ST

POTTSTOWN, PA 19464


Debtor:
SHANNELL N BRANT

415 ELM STREET

POTTSTOWN, PA 19464
